UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
____________________________________

EDWARD BANKS, et al.,

                      Plaintiffs,

       v.                                           No. 1:20-cv-849 (CKK)

QUINCY BOOTH, in his official capacity
as Director of the District of Columbia
Department of Corrections, et al.,

                  Defendants.
____________________________________

                                    MEMORANDUM OPINION
                                        (April 12, 2022)

       Pending before the Court is the Parties’ [191] Joint Motion for Final Approval of

Settlement. After a fairness hearing on April 12, 2022 and upon consideration of the [177-2] Class

Action Settlement Agreement and Release (“Settlement Agreement”), the parties’ related

submissions, the objections thereto, and the record as a whole, for the reasons below, the Court

shall GRANT the parties’ Joint Motion for Final Approval of Settlement.

  I.   BACKGROUND

       Plaintiffs filed their Complaint in this action on March 30, 2020 seeking (in general terms)

injunctive relief addressing the conditions at the District of Columbia Central Detention Facility

and Correctional Treatment Facility (together, “D.C. Jail”) during the COVID-19 pandemic. See

Compl., ECF No. 1. After approximately nineteen months of litigation, the parties engaged in

mediation over a four-month period through the D.C. Circuit Mediation Program. See Order (Aug.

16. 2021), ECF No. 164; see also Joint Status Reports, ECF Nos. 166, 168, 169, 173, 174, 176.




                                                1
         On February 12, 2022, the parties filed a [177] Joint Motion for Preliminary Approval of

Settlement, which the Court granted on February 18, 2022, see Order, ECF No. 182. Plaintiffs

also filed an unopposed [179] Motion for Certification of Settlement Class and Appointment of

Class Counsel, which the Court granted for the reasons in its [182] Order.

         Pursuant to the Court’s [182], [184] Orders, the [180] Class Notice was required to be

posted and available for distribution within two business days of the Court’s [182] Order granting

the parties’ joint motion for preliminary approval of the settlement. 1 The Class Notice provided

instructions for submitting objections to the settlement to the Court. See Class Notice at 4, ECF

No. 180.

         Four class members submitted objections. See ECF Nos. 185, 187, 188, 189. Two of the

four objections are predicated on class members’ concern that they will be unable to file separate

damages lawsuits against Defendants for their conduct during the COVID-19 pandemic if the

Court approves the settlement. See ECF No. 188, 189. Two other objections address specific

failure by Defendants to respond to the COVID-19 pandemic, including one which seeks a

“monetary penalty,” and alleges that Defendants took too long to provide medication and medical

services. See ECF No. 187, at 1. A second specific objection asks that the D.C. Jail be required

to provide regular access to drinking water, improved ventilation, and adequate out-of-cell time.

See id. at 2.

         The Court held a Final Fairness Hearing on April 12, 2022. During the hearing, the Court

heard arguments by counsel for both parties. Three out of the four class members who submitted

written objections appeared for the Final Fairness Hearing and presented their objections orally.


1
  Due to the transfer of inmates from the D.C. Jail to USP Lewisburg in recent months—including members of the
settlement class—the Court ordered that the Class Notice be posted at that facility and that it also be “provided to all
counselors and case managers at USP Lewisburg in sufficient quantities that copies can be provided within one
business day to any resident who requests one.” Order, ECF No. 184.

                                                           2
 II.   DISCUSSION

        Upon consideration of the parties’ joint [177] and [191] motions, Plaintiffs’ [179]

 unopposed motion for certification of the settlement class, the submissions of the Parties

 relating to the proposed Settlement, the written and oral objections thereto, the arguments of

 counsel at the Final Fairness Hearing, and the entire record of this case, for the reasons below,

 the Court shall GRANT the parties’ [191] Joint Motion for Final Approval of Class Action

 Settlement.

       Federal Rule of Civil Procedure 23(e)(2) directs that the Court may approve a proposed

class action settlement “only after a hearing” and “only on finding that it is fair, reasonable, and

adequate after considering whether (A) the class representatives and class counsel have adequately

represented the class; (B) the proposal was negotiated at arm’s length; (C) the relief provided for

the class is adequate . . . and (D) the proposal treats class members equitably relative to each

other.” Fed. R. Civ. P. 23(e)(2).

       The Court finds that the Settlement Agreement is fair, reasonable, and adequate within

the meaning of Rule 23 of the Federal Rules of Civil Procedure, that the class representatives

and class counsel have adequately represented the class, that the settlement is in the best interest

of the Settlement Class and provides adequate and equitable relief to the members thereof, and is

the product of informed, arm’s length negotiation by experienced counsel for the parties.

       The Court notes that four class members “out of several thousand,” submitted objections

to the parties’ settlement. See ECF No. 191-1, at 3; ECF Nos. 185, 187, 188, 189. As the parties

note, the “very small number of objections”—submitted by less than 1% of the settlement class—

“illustrates that the settlement is fair to the class.” ECF No. 190, at 2. Moreover, the Court finds

that these objections do not demonstrate a lack of fairness or reasonableness in the Settlement



                                                 3
Agreement. As the parties noted in their [190] Joint Response to Settlement Objections, at least

two objecting class members conveyed concern that they would not be able to file separate

damages lawsuits against Defendants. But as the parties explain, “class members can file separate

lawsuits for damages” because the Settlement Agreement releases only “claims that were or could

have been asserted by Plaintiffs and/or Settlement Class members in any forum based on the facts

alleged in the Complaint.” ECF No. 190, at 2. Finally, as to the specific objections regarding

Defendants’ conduct in response to the COVID-19 pandemic, the Court finds that the Settlement

Agreement fairly and reasonably addresses such concerns. For example, it “requires Defendants

to have in place a variety of precautionary measures, ranging from access to swift medical care

and appropriate sanitation to allowing outdoor recreation, and provides for an independent

inspector to ensure compliance with the policies outlined in the [A]greement.” Id. at 3; see also

Settlement Agreement §§ III, IV.

        The Court has jurisdiction over the subject matter of this lawsuit, the parties, and all

 members of the Class. The Court retains jurisdiction over this action for the limited duration of

 the Settlement Agreement, which expires on August 14, 2022. Settlement Agreement § I(H).

 The Court accepts the parties’ stipulation that the Settlement Agreement is not a consent

 decree. The Court further accepts the parties’ agreement as to 18 U.S.C. § 3626(a)(1)(A)

 and makes all necessary findings to retain jurisdiction for the enforcement of the Settlement

 Agreement over its limited duration. As set forth in the accompanying order, all Class

 Members shall be bound by all determinations and judgments concerning the Settlement

 Agreement and the settlement contemplated thereby.




                                                 4
III.   CONCLUSION

       For the foregoing reasons, the Court shall GRANT the parties’ [191] Joint Motion for Final

Approval of Settlement. An appropriate Order accompanies this Memorandum Opinion.


        April 12, 2022                                 /s/
                                                   COLLEEN KOLLAR-KOTELLY
                                                   United States District Judge




                                               5